IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-11120
                          Summary Calendar


CHRISTOPHER DAVID MALICK,

                                          Plaintiff-Appellant,

versus

THE CITY OF HIGHLAND PARK ET AL.,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CV-2794-G
                        - - - - - - - - - -
                            May 28, 1997
Before SMITH, DUHE and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Christopher David Malick appeals from the district court’s

grant of summary judgment to the defendants in his civil rights

suit.    He argues that the court erred by granting summary

judgment to the defendants on his malicious prosecution claims

and by determining that the remainder of his claims were time-

barred.    We have reviewed the record and find no reversible

error.    Accordingly, the judgment is AFFIRMED for essentially the

reasons stated by the district court.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
            No. 96-11120
                - 2 -

AFFIRMED.